Motion by the attorney for appellant for the permission of this court to his withdrawal as such attorney on the pending appeal. Motion denied. On this motion the court cannot assume to pass on the merits of the controversy 'between attorney and client. This denial, therefore, is without prejudice to such independent action as the attorney may see fit to take in the light of all the circumstances. He must assume the sole responsibility for the propriety of his actions in relation to his client. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ.